


Exhibit 10.21


RESTRICTED STOCK AGREEMENT (DIRECTOR)
PURSUANT TO THE JLG INDUSTRIES, INC.
LONG TERM INCENTIVE PLAN

                 THIS AGREEMENT made as of this ____ day of ______________,
20__, by and between JLG Industries, Inc., a Pennsylvania corporation (the
“Company”) and __________________ (“Grantee”).

                 WITNESSETH, that:

                 WHEREAS, the Company has duly adopted the JLG Industries, Inc.
Long Term Incentive Plan, a copy of which as presently in effect is on file with
the Company (the “Plan”); and

                 WHEREAS, the Committee, pursuant to authority vested in it by
the Board of Directors and by the Plan, has approved the granting to the Grantee
of an award of Restricted Shares (the “Award”), upon the terms and subject to
the conditions hereinafter set forth, and the Company desires by this instrument
to grant said Award and to specify the terms and conditions thereof.

                 NOW, THEREFORE, it is hereby covenanted and agreed by and
between the Company and the Grantee as follows (capitalized terms used but not
defined herein shall have the same meanings as set forth in the Plan):

                 Section 1. Grant of Award. Pursuant to the Plan, the Company
hereby awards to the Grantee ________________ Shares of the Company’s capital
stock (the “Award Shares”). The Award Shares shall be Restricted Shares subject
to all the terms and conditions in the Plan and hereinafter set forth.

                 Section 2. Transfer Restrictions. None of the Award Shares
shall be sold, assigned, conveyed, transferred, pledged, hypothecated or
otherwise disposed of, voluntarily or involuntarily, by the Grantee other than
pursuant to the terms of this Agreement.

                 Section 3. Release of Restrictions.

                 (a) The restrictions set forth in Section 2 above shall lapse
on Grantee’s reelection to serve an additional term on the Board at the
Company’s first annual meeting after the date hereof.

                 (b) The restrictions set forth in Section 2 above with respect
to the Award Shares, to the extent they have not lapsed in accordance with
subsection (a) of this Section 3 and to the extent not related to Shares which
previously have been forfeited to the Company, shall lapse on the first to occur
of (each a “Vesting Event”): (i) termination of the Grantee’s membership on the
Board by reason of his Disability, (ii) the date of the Grantee’s death, (iii)
the date on which the

--------------------------------------------------------------------------------

- 2 -


Company obtains actual knowledge that a Change in Control has occurred, or (iv)
an action by the Committee, in its sole discretion, terminating such
restrictions.

                 Section 4. Forfeiture. The Award Shares shall be forfeited to
the Company upon the Grantee’s termination of membership on the Board for any
reason prior to the date the restrictions lapse as provided in Section 3 above.

                 Section 5. Tender Offer/Merger. Notwithstanding anything
contained herein to the contrary, Award Shares (i) may be tendered in response
to a tender offer for or a request or invitation to tenders of greater than 50%
of the Company’s outstanding Shares or (ii) may be surrendered in a merger,
consolidation or share exchange involving the Company; provided, in each case,
that the securities or other consideration received in exchange therefor shall
thereafter be subject to the restrictions and conditions set forth herein.

                 Section 6. Restrictive Legend; Escrow of Share Certificates.

                 (a) Award Shares shall be evidenced by one or more Share
certificates registered in the name of the Grantee which shall bear the
following restrictive legend, in addition to such other legends (if any) as the
Company may deem necessary of desirable under any applicable law:

“Restricted Shares”

   The shares represented by this certificate are subject to the restrictions
and other conditions contained in the JLG Industries, Inc. Long Term Incentive
Plan and the Restricted Stock Agreement dated _________________, between JLG
Industries, Inc. and the person named on this certificate, including but not
limited to restrictions on the sale, encumbrance or transfer, whether voluntary
or involuntary, of the shares represented by this certificate and a restriction
requiring the transfer of such shares to JLG Industries, Inc. without payment in
the event of termination of membership on the Board of Directors of JLG
Industries, Inc.   


                 (b) The Grantee shall execute and deliver to the Secretary of
the Company (the “Escrow Holder”) a stock power designating the Company as the
transferee of an unspecified number of Shares, which stock power may be
completed by the Escrow Holder as specified herein. The Grantee and the Company
each waive any requirement that the signature of the Grantee on the stock power
be guaranteed. Upon receipt of a copy of this Agreement and the stock power,
each signed by the Grantee, the Escrow Holder shall promptly notify the proper
officers of the Company who shall cause one or more share certificates
evidencing the Award Shares to be deposited with the Escrow Holder, to be held
in accordance with the terms of this Agreement.

--------------------------------------------------------------------------------

- 3 -


                 (c) The share certificates and associated stock powers
delivered to the Escrow Holder pursuant to subparagraph (b) of this Section 6
shall be held in escrow until (i) receipt by the Escrow Holder of a certificate
of the Company certifying that restrictions set forth in Section 2 of this
Agreement with respect to some or all of the Award Shares have lapsed, or
(ii) receipt by the Escrow Holder of a certificate of the Company certifying
that some or all of the Award Shares have been forfeited to the Company pursuant
to Section 4. Upon receipt by the Escrow Holder of one of the foregoing
certificates, the Escrow Holder shall deliver to the Grantee or the Company, as
appropriate, share certificates representing all of the Award Shares to which
the Grantee or the Company, as applicable, is entitled due to lapse of
restrictions under Section 3 of this Agreement or forfeiture under Section 4 of
the Agreement. Subject to Section 7 of this Agreement, shares certificates
delivered to the Grantee shall be free of restrictive legends.

                 (d) The Escrow Holder is hereby authorized by the Grantee to
utilize the stock power delivered by the Grantee to transfer all forfeited Award
Shares to the Company or to transfer to the Company or its designee Award Shares
used to satisfy the Grantee’s obligation under Section 8 of this Agreement. The
Grantee and the Company agree that the Escrow Holder shall not be liable to any
party to this Agreement for any actions or omissions relating to the escrow
created hereby unless the Escrow Holder is grossly negligent or engages in
willful misconduct with respect thereto.

                 Section 7. Government Regulations. Notwithstanding anything
contained herein to the contrary, the Company’s obligation to issue Award Shares
or deliver certificates evidencing the Award Shares shall be subject to the
Company’s determination that such issuance or delivery will be in compliance
with all applicable laws, rules and regulations and the Company shall have
obtained all necessary approvals required by any governmental agencies, the New
York Stock Exchange or other national securities exchanges to effect the
registration or listing of the Award Shares.

                 Section 8. Withholding Taxes.

                 (a) The Company shall have the right to require the Grantee to
remit to the Company, or to withhold from other amounts payable to the Grantee,
as compensation or otherwise (including dividends on Award Shares or delivery of
Award Shares upon lapse of restrictions hereunder), an amount sufficient to
satisfy all federal, state and local withholding tax requirements.

                 (b) In the event that the Grantee shall elect to recognize
income with respect to Award Shares in accordance with Section 83(b) of the
Internal Revenue Code of 1986, as amended, the Grantee (i) shall furnish the
Company with a copy of such election within ten days of its filing; and (ii)
shall pay to the Company the taxes which the Company is required to withhold as
a result of such election, in the amount and on such terms and conditions as the
Committee may determine.

--------------------------------------------------------------------------------

- 4 -


                 Section 9. Captions. The description of headings of the
sections of this Agreement are for convenience only and shall not control or
affect the meaning or construction of any provision of this Agreement.

                 Section 10. Rights as Shareholder. Except as limited by Section
2 hereof, the Grantee shall be entitled to all of the rights of a shareholder
with respect to the Award Shares including the right to vote such Shares, to
receive dividends in cash or stock and other distributions payable with respect
to such Shares since the Date of Award, and the right to receive shares in any
recapitalization of the Company. If the Grantee receives any additional shares
by reason of being a holder of the shares issued or transferred under this
Agreement, all the additional shares shall be subject to the provisions of this
Agreement and all certificates evidencing ownership of the additional shares
shall be the legend described in .

                 Section 11. Effect of Certain Transactions. The effects on the
terms of any Share evidenced hereby and on the rights and obligations of the
Grantee and Company hereunder of a merger, consolidation, reorganization,
recapitalization or otherwise, or any dividend on the Shares, payable in Shares,
or stock split or combination of Shares, shall be determined in the manner
provided in Sections 22 and 23 of the Plan.

                 Section 12. Director Status. Nothing contained in this
Agreement shall confer upon the Grantee any right to remain a member of the
Board.

                 Section 13. Notices. Any notice to be given hereunder by the
Grantee shall be either hand delivered to the office of the General Counsel of
the Company, sent by facsimile transmission to the attention of the General
Counsel of the Company at (240) 313-1807, or sent by mail or overnight delivery
service addressed to the Company for the attention of the General Counsel of the
Company, and any notice by the Company to the Grantee shall be hand delivered to
the Grantee or sent by mail or overnight delivery service addressed to the
Grantee at the address shown on the signature page hereof. Either party may, by
notice given to the other in accordance with the provisions of this Section,
change the address to which subsequent notices shall be sent.

                 Section 14. Plan Controls. The Award Shares evidenced hereby
have been awarded pursuant to the Plan, and the Grantee hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof. The Award Shares evidenced hereby are subject to all other
terms and provisions of the Plan, which are hereby incorporated into this
Agreement by reference. Subject to certain limitations set forth in Section 24
of the Plan, the Board of Directors may at any time terminate, suspend, or
modify the Plan, which such actions shall be binding upon the Grantee. In the
event of any conflict between the Plan and this Agreement, the terms of the Plan
shall be determinative.

                 Section 15. Governing Law. This Agreement shall be governed by
the laws of Pennsylvania without regard to conflicts of laws, except to the
extent that such laws may be superseded by any federal law.

--------------------------------------------------------------------------------

- 5 -


                 Section 16. Counterparts. This Agreement may be executed in one
or more counterparts, all of which together shall constitute one and the same
instrument.

[Signatures Follow]

--------------------------------------------------------------------------------

- 6 -


        IN WITNESS WHEREOF, JLG Industries, Inc. has caused this Agreement to be
executed in its corporate name and the Grantee has executed the same in evidence
of the Grantee’s acceptance hereof upon the terms and conditions herein set
forth, as of the day and year first above written.

JLG INDUSTRIES, INC.

By:____________________________
      Authorized Officer   
    GRANTEE:


_______________________________
Grantee

Address of Grantee:

_______________________________

_______________________________

_______________________________

(tel): ___________________________

(fax): ___________________________




--------------------------------------------------------------------------------